DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28, 29, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 28, 29, 37 and 38, there is no antecedent basis for “the attachable member.” Claims 29 and 38 depend from claims 28 and 37 (respectively) and are therefore also indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 30-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yates (US 5,735,848), hereinafter Yates1, in view of Yates (US 2014/0163549), hereinafter Yates2.
Regarding claims 21-27, 30-36 and 39, Yates1 discloses what can be considered a generic electrosurgical stapler (fig. 1) comprising a handle assembly (16) coupled to an end effector with first and second jaws (32, 34) and a stapling member (23) by a shaft (30). The jaw further includes a cutting channel for a cutting element (fig. 6, 11), where first and second sets of crimper divots are positioned on either side of the cutting channel (36, 37). The stapler is connected to a power generator (e.g. fig. 2).Yates1 does not disclose an attachable sleeve with electrodes. However, the use of attachable sleeves with electrodes is common in the art. Yates2, for example, discloses a forceps device with an attachable sleeve (fig. 5) which includes two electrodes on opposite lateral sides of a housing structure (on either side of a centerline drawn on 102 between the electrodes ) that extend from a distal end to a proximal end of the sleeve (104). The electrodes are connected to a generator via a wire (paragraph [0052]) and the sleeve has a fastening clamp/attachable component positioned along the length of the sleeve (and thus at the distal end) for fastening the sleeve to the jaw (fig. 6). Yates2 teaches the sleeve allows a user to coagulate tissue ([0052]). Therefore, before the application was filed, it would have been obvious to one ordinary skill in the art to provide one or both jaws of Yates1 with the sleeve as taught by Yates2 to produce the predictable result of allowing a user to coagulate tissue.

Allowable Subject Matter
Claims 28, 29, 37 and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As suggested above, attachable components that add additional functionality to forceps devices are common in the art. Some additional examples are figure 5A of US 2014/0163541 to Shelton and figure 2 of US 2014/0221994 to Reschke. Claims 28, 37 and 40 recite a specific shape and relationship of the electrode with respect to the sleeve/housing and the jaw members. While the position and angle of the electrode exists in the art, where one edge is perpendicular to a surface of a jaw and a second edge exists between the jaws at an angle less than 90 degrees (e.g. [0069] referring to a version of the embodiment shown in figure 16 of US 2014/0282870 to Keller), the prior art does not disclose that the second edge is not directly connected to the sleeve/housing. Further, there are some prior art references that disclose a cutting element (which could be electrodes) that extends between jaws (e.g. fig. 28-31 of US 5,665,100 to Yoon), but even if such elements were added to a sleeve/housing for allowing the element to be used with other forceps devices it seems unreasonable to modify the references in such a way that part of the element that is perpendicular and directly contacting the sleeve/housing while a different part between the jaws is not directly contacting the sleeve/housing. The examiner is generally willing to take the position it would be obvious to add any commonly known electrode shape/configuration to any forceps device, either because of some specific benefit, or because electrode configurations are commonly taught as functional equivalents (MPEP 2144.06), or because combining prior art elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)), or because making elements separable is an obvious modification (MPEP 2144.04(V)(C)), depending on the disclosure of the particular reference. However, the examiner can find no reason to provide a sleeve/housing with the claimed electrode arrangement, where one edge is connected directly to the sleeve/housing so as to be perpendicular to a surface of one jaw and a second edge is not directly coupled to the sleeve/housing while hanging between the jaws.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794